Citation Nr: 0929013	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.  

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1972 to February 1973.  He also served in the 
Reserve from 1977 to 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  On the record at the hearing, the Veteran 
withdrew from the appeal the claim of service connection for 
bilateral knee pain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that left ear hearing loss and 
hypertension are due to active duty and subsequent Reserve 
service.  

On the claim of service connection for left ear hearing loss, 
records of the Reserve from 1977 to 1992 show that the 
Veteran had left ear hearing loss on an audiogram for 
entrance to the Reserve in April 1977.  

On the claim of service connection for hypertension, the 
Veteran testified that he was diagnosed with hypertension by 
a private physician in the 1980s.  Records of the Reserve 
first show hypertension by history in 1988.  

Under the duty to assist, the Veteran's personnel records 
need to be obtained and he should be afforded VA examinations 
to determine whether left ear hearing loss and hypertension 
are related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel 
records for his period of active duty; and 
make another request for service treatment 
records for the period of active duty 
unless the records sought do not exist or 
further efforts to obtain the records 
would be futile.

2. Request verification of the Veteran's 
periods of active duty for training while 
in the Reserve. 

3. Afford the Veteran a VA audiology 
examination to determine:

a). Whether it is at least as likely 
as not that that left ear hearing 
loss is related to the period of 
active duty from September 1972 to 
February 1973, including noise 
exposure on the rifle range during 
basic training without hearing 
protection.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

b). If the asymmetrical hearing loss 
is inconsistent with noise exposure 
during the period of active duty, was 
the pre-existing left ear hearing 
loss on entrance audiogram in 1977 to 
the Reserve aggravated by subsequent 
periods of active duty for training, 
considering the audiograms in 
December 1980, in June 1983, in March 
1988, and in March 1992. 

The term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms. 

4. Afford the Veteran a VA examination to 
determine the whether it is at least as 
likely as not that hypertension is related 
to the period of active duty from 
September 1972 to February 1973 or 
subsequent periods of active duty for 
training with the Reserve, as hypertension 
was first noted by history in 1988.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 



5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


